Title: To George Washington from Brigadier General Henry Knox, 6 April 1779
From: Knox, Henry
To: Washington, George


Sir,
Artillery Quarters, Pluckemin [N.J.] 6 April 1779.
I had the honor to deliver your Excellency a paper in Philadelphia, urging the necessity of recruiting the Corps of Artillery and completing its numbers to the establishment, which your Excellency gave to the Committee of Congress.
I was in hopes the necessity was so apparent that the honorable Congress would have pointed out some effectual methods to supply the deficiencies before the opening of the campaign, but I am sorry to find it otherwise. I have taken the liberty to enclose a return of the non commissioned Officers and matrosses in the Corps, according to the last returns received, and the States by which they were raised, so that the numbers and deficiencies of those raised, and in each State, will be seen at one view.
The honorable Congress in their resolves of the 15 March last have been pleased to determine that each State shall have credit, as part of their quotas for all men in the Corps of Artillery and Cavalry raised in their respective States. Had they have been pleased to have passed one more resolve, vizt That each State in which the companies or battalions were raised should take proper measures immediately to fill up to the establishment said companies and battalions, it would have been effectual.
The demands for Artillerymen, from every quarter where there are any enemy or prospect of any, being so great as to leave the main Army, where the principal stress of the war is and must be, rather deficient, as your Excellency well knows by the unavoidable and frequent calls for additional men from the battalions of infantry to assist in working the cannon. There is no remedy for this evil but filling up the companies of Artillery. I hope your Excellency will be pleased to make such a representation to Congress as will have the desired effect.
When the Committee of Congress were at White Plains last campaign, they annexed Capt. Clark’s and Capt. Randalls companies, raised in the State of Jersey—and Capt. Kingsbury’s raised in North Carolina & Capt. Jones’s in Pennsylvania, to Col. Procter’s battalion then consisting of eight companies, raised in Pennsylvania. Capts. Lee’s & Porter’s, raised in Pennsylvania, were annexed to Col. Lambs. The resolution of Congress of the 15 March last renders it necessary that the troops from the same State be Kept as much as possible together. Therefore, as the arrangement of the Artillery is not yet completed, I would propose that Captains Lee’s, Porter’s, Jones’ a⟨nd⟩ Coren’s companies, all raised in Pennsylvania, ⟨be⟩ annexed to Col. Procters battalion, which will ⟨make⟩ the number of his companies twelve, agreeable to the establishment. Capt. Corens company is very large and has hitherto been stationed at the Laboratories in Pennsylvania. Randall’s and Clark’s, raised in Jersey, being annexed to Col. Lambs in the room of Lee’s and Porter’s, will make Lamb’s battalion complete as to companies—Kingsbury’s company from North Carolina, being weak, to be a supernumerary company attached to the North Carolina Brigade. I am, with the greatest respect, your Excellency’s most obed. serv.
H. Knox Brigr Genl Artillery
